Title: From John Adams to Timothy Pickering, 29 October 1798
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Oct 29th 1798

I have received your favor of Oct 18 & pray you when you see Gen. Pinckney to congratulate him for me on his arrival; but I would not wish him to think of a journey here to see me. I shall see him I hope e’er long at Trenton or Philadelphia.
The two letters returned in yours are important. The first has made a great impression on me. Inclosed is another letter which I pray you to decypher & return as soon as possible. But dont me write me any letter to arrive at Quincy or Boston after the 10th of Nov.
I am, Sir, yours

John Adams